DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Watson on 03/11/2022.

The application has been amended as follows: 
Claim 1, 
Delete “; and” after pump-down period in paragraph 3 and replace with “, wherein the pulse duration is about 1.0 second and the pump-down period is about 40 seconds; and”
delete “.” after metal surfaces in paragraph 4, and replace with “,
wherein the transparent coating does not change a karatage value of the object after melting, 
wherein the one or more homogeneous layers are free of surface defects including pinholes.”
Claim 26, 
Delete “; and” after pump-down period in paragraph 3 and replace with “, wherein the pulse duration is about 1.0 second and the pump-down period is about 40 seconds; and”
delete “.” after chemical substance in paragraph 4, and replace with “,
wherein the transparent coating does not change a karatage value of the object after melting, 
wherein the one or more homogeneous layers are free of surface defects including pinholes.”

Claim 30, 
delete “.” after chemical substance in paragraph 4, and replace with “,
wherein the transparent coating does not change a karatage value of the object after melting, 
wherein the one or more homogeneous layers are free of surface defects including pinholes as a result of the PCVD.”

Cancel claim 6, 29, 32, 36, 39. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

As to claim 1, Makela et al. discloses an object (see e.g. metal objects such as copper object or surface in par. 34, including coating jewels in Par. 35), comprising:
a three-dimensional geometrical shape comprising a non-planar surface topology and dimensions less than 500.0 millimeters (mm) in diameter and 500.00mmin height (see e.g. the coating generated by the method is thin, dense, smooth and substantially colorless, and it precisely follows conformably the shapes, also three-dimensional shapes, of the silver object without thickness variations in Par. 9.  Makela et al. discloses the coating is for a jewels, ornaments and etc wherein it is expected for a person with ordinary skills in the art that a jewelry has a non-planar topography and is expected to have dimension dimensions less than 500.0 millimeters (mm) in diameter and 500.00mmin height); 
a metal surface (see e.g. copper object or surface in par. 34) that covers the non-planar surface topology (see e.g. Makela et al. discloses the coating is for a jewels, ornaments and etc wherein it is expected for a person with ordinary skills in the art that a jewelry has a non-planar topography),
a transparent coating formed on the metal surface (see e.g. the metal object can be coated with various colorless metal oxide coating materials such as Al2O3 or TiO2 in Par. 16),
the transparent coating comprises one or more homogenous layers of ionic oxide that (see e.g. the coating generated by the method is thin, dense, smooth and substantially colorless, and it precisely follows conformably the shapes, also three dimensional shapes, of the silver object without thickness variations in Par. 9.  By means of the present solution, a stable, uniform and attractive coating may be achieved in Par. 9. The material is deposited on the surface such that successive layers of molecule level are deposited one by one.  This may be called "growing" of the material.  Thin film materials obtained by means of the ALD technique include, for example, metal oxide coating materials such as Al2O3 or TiO2 in Par. 14, 16. Furthermore, Makela et al. also discloses applying the thin coating by providing successive layers of different protective materials on at least a part of the surface of article in claim 7), 
Makela et al. discloses wherein the transparent coating has a thickness less than 80 nanometers (see e.g. Makela et al. discloses the thickness can be between 40 nm to 90 nm for a metal oxide coating in claims 3&5. The thickness of the coating is preferably within the range of 1 nanometer to 1 micrometer, more preferably within the range of 5 to 200 nanometers, most preferably about 10 nanometers in Par. 21. The thickness of the coating may be controlled by varying the number of molecule layers in Par. 19. Makela et al. discloses the coating can comprise 4 layers of aluminum oxide or more in Par. 20 and a good thickness may be in the range of 60-90 nm in Par. 23. The preferable thickness ranges vary according to material, because of the differences in the refractive index of the materials in Par. 24.), and 
Makela et al. discloses wherein the transparent coating prevents corrosion of the metal surface (see e.g. by means of the present solution, a stable, uniform and attractive coating may be achieved in Par. 9. Makela et al. discloses a uniform thickness and unbroken coating is needed for preventing the surface of a silver product from tarnishing in par. 27 and abstract. A yellowish appearance for the jewelry can rise when the thickness of the coating is not even sufficient for producing a uniform and unbroken coating in par. 27. Since Makela disclose an invisible coating to the jewelry that can prevent tarnish, the coating is unbroken or has no detect as the result).
Makela et al. discloses the coating is formed by ALD method which is based on a gas phase process where primary compounds are typically evaporated and pulsed into a reaction chamber separately in Par. 14. 
Hendriks et al. (US20080317972) discloses film can be deposited by not only ALD, but also pulsed chemical vapor deposition (PCVD) inside a reaction chamber (see e.g. Par. 21). Hendriks et al. discloses coating of Al2O3 is deposited by using cycles of successive pulses of metal precursor (see e.g. Par. 9). PCVD is a pulsed CVD process in which gas phase reactants are introduced into the reaction chamber until a film of a desired thickness is formed (see e.g. Par. 21, gas phase reactant for pulsed CVD in Par. 26).  Hendriks et al. discloses reactants are removed from the reaction chamber after CVD pulse, and the reactants can be purged and/or evacuated from the reaction chamber (see e.g. Par. 28). 
Hendriks et al. additionally discloses exposing the substrate to one or more pulses of a reactant in Par. 11, the PCVD pulse cycle can be repeated as desired in Par. 21, until the desired film thickness is achieved in Par. 32. Hendriks et al. also discloses pulses of purge gas can be applied in between the pulses of reactants to purge the reaction chamber in Par. 39, In addition, evacuation instead of, or in addition to purging, can be used to remove gases from the reaction chamber between pulses or periods in Par. 39. 
Portet et al. (US 20130287955) discloses gold surface coating comprise organic ligands and with volatile solvent (see e.g. Par. 47, 71)
Sambasivan et al. (US 20040138058) discloses gold surface coating comprise organic ligands and with volatile solvent (see e.g. Par. 49, Par. 125)
Milicevic et al. (US 20130167593) discloses multiple pulses of PCVD might be as long as 100 milliseconds (i.e., 0.1 second), in Par. 31-32, Milicevic et al. discloses the pulse duration may be modified by those having ordinary skill in the art to modulate the deposition oscillation and/or the alpha oscillation (i.e., the gas pulse may be lengthened or shortened as is appropriate to improve the resulting alpha profile of the deposited object) in Par. 33. 
However neither reference explicitly discloses wherein each cycle of the PCVD comprises injecting a metal organic gaseous precursor into the vacuum sealed reaction chamber when the vacuum sealed reaction chamber is under a minimum internal pressure state for a pulsed duration via the injection valve with the object is inside the vacuum sealed reaction chamber, sealing the injection valve after the pulse duration and achieving a maximum internal pressure state of the vacuum sealed reaction chamber, opening the exhaust valve, and evacuating unreacted portions of the metal organic gaseous precursor from the vacuum sealed reaction chamber via the exhaust valve for a pump-down period, wherein the pulse duration is about 1.0 second and the pump-down period is about 40 seconds; 
wherein the transparent coating does not change a karatage value of the object after melting, 
wherein the one or more homogeneous layers are free of surface defects including pinholes.

Claims 1, 3-4, 7-8, 21-23, 25-27, 30, 38, 40-41 are allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783